Citation Nr: 1614623	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for a skin disability, to include urticaria.

2.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), including involuntary muscle spasms and bilateral hand tremors.

3.  Entitlement to an initial rating in excess of 10 percent for right knee sprain.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1996 to June 2000, and service in the Army National Guard from September 2002 to July 2003, and from August 2008 to September 2009. 

These matters come before the Board of Veterans' Appeals (Board) from September 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

These matters were previously before the Board in August 2015 when two of them (skin and rating knee) were remanded for the Veteran to be afforded a Board hearing.  In March 2016 correspondence, the Veteran's attorney indicated it was the Veteran's intent to withdraw his request for a Board hearing.  The issues have now returned to the Board for further appellate consideration. 

The issues of entitlement to an initial rating in excess of 10 percent for right knee sprain, and a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), including involuntary muscle spasms and bilateral hand tremors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding of a skin disability during the pendency of the claim which is causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include urticaria, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged, and the evidence does not reflect, that the Veteran has been prejudiced by a failure, if any, with regard to VA's duties to notify and assist.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007); see also Shinseki v. Sanders/Simmons, 129 U.S 1696 (2009).  

The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate examination/opinion for the Veteran's claim for service connection for a skin disability was obtained in 2013.   The Board has considered whether the Veteran should be afforded a VA examination during a period of a flare-up of his alleged skin disability; however, the Veteran has not asserted that he has a flare-up during certain temperatures; thus, another VA examination during a different season is not warranted.  Moreover, there are no clinical records in the last three years which reflect any such flare-up.  The Veteran has been provided with the opportunity to present clinical records of his alleged condition, to include during a flare-up, and has not provided evidence of such for the pertinent period, from September 2012 (when he filed his claim) to present.  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
In September 2012, the Veteran submitted a claim for service connection for a skin disability.  The Board finds that the evidence of record does not support a finding that the Veteran has had a chronic skin disability, to include urticaria, during the pendency of the claim. 

The Veteran has not submitted competent credible evidence of a current skin disability.  A June/July 2013 QTC/VA examination report reflects that the Veteran contends that he has a skin disability which began in June 2003 when he was exposed to his uniform at Ft. Sill, Oklahoma, and that the condition has worsened with the passage of every year.  The report reflects that the Veteran reported he has been treated with Benadryl Tablets for Urticaria for less than six weeks in the last year, and had been treated with topical cream (Cortisone Cream/Ointments) for urticaria.  Upon examination, the Veteran did not have any skin disability.  The examiner found that the Veteran did not have a current disability because the Veteran's claimed urticaria had resolved.

The Board has reviewed the clinical records in evidence but they do not support a finding of a chronic skin disability, to include urticaria during the pendency of the claim or since service.  The Board acknowledges that the Veteran is competent to state that he has rashes, bumps, or discoloration of the skin.  However, the Veteran has not been shown to have the experience, training, or education necessary to identify a specific skin disability by diagnosis or to make an etiology opinion as to any such disability.  

Initially, the Board acknowledges that the Veteran had a skin problem at one time in service.  A November 2002 STR (Fort Sill) reflects that the Veteran reported a rash on his arms, chest, and neck over the last week and reported that it comes and goes.  The Veteran reported that he has had "problems in the past with occasional insect bites, which seem to swell.  The rash was minimally pruritic.  It actually seems to have decreased this afternoon compared with this morning.   . . .  There have been no changes in soaps, detergents, etc, and no new prescription medications or over-the-counter medications, and no new foods."  Upon examination, it was noted that the Veteran had "several areas of grouped urticaria on the upper arms, and a patch, as well, on the left abdomen."

The Board also acknowledges the post service May 2012 Ellis Clinic record, prior to the Veteran's claim.  It reflects that upon examination, the Veteran had "mild urticarial changes noted along the neck and on both wrists and arms.  These areas are raised and they look like whelps when they come out as is noted today."  The examiner noted that the Veteran developed rashes and was diagnosed with urticaria in service and was found to have allergic reactions to multiple things, to include the detergent used for his "clothes at the outpost where he was trained . . . He still has allergic rashes."  The examiner also noted that "[w]hile on active duty, it was noted on multiple occasions that due to contact, he would respond with having urticarial type reactions and would have to use Benadryl and other antihistamines to correct the rash.  Some of this was directly related to the detergents that were being used to wash his uniforms."  

A June 1995 report of medical history reflects that the Veteran denied a skin disease and reported that he had no known allergies.  A June 1995 report of medical examination reflects that the Veteran had normal skin upon evaluation.  A March 1998 report of medical history reflects that the Veteran denied skin diseases. 

The Veteran's August 2002 report of medical history reflects that he denied a skin disability.  His August 2002 report of medical examination reflects normal skin upon examination. 

The Veteran's June 18, 2003 Post Deployment form reflects that he denied having skin disease or rashes at that time or which developed at any time during his deployment.  This was approximately seven months after the November 2002 incident and is indicative that the 2002 symptoms had resolved.  The Board finds that if the Veteran still had the symptoms, it would have been reasonable for him to have reported such at the time of the 2003 form.  The Board acknowledges that the Veteran has stated that his symptoms began in June 2003.  The Veteran denied any symptoms on June 18, 2003 and he separated from service on July 24, 2003.  There are no STRs during that time that reflect the onset of a rash or skin disability.

A January 2009 Pre-Immunization Screening Questionnaire Reserve Health Readiness Program form reflects that the Veteran reported that he was not taking cortisone.

A June 2009 STR reflects that the Veteran had no active problems found, no active medications found, and no known allergies. 

An August 2009 Post-Deployment Health Assessment (PDHA) form reflects that the Veteran denied going to sick call for a skin disease or rash during deployment and did not report that any such condition still bothered him. 

A November 2009 QTC examination for a number of disabilities reflects that upon examination, the Veteran's skin was "clear of rashes and lesions."

A post service December 2009 VA social worker record reflects that the Veteran "reports no persistent skin rash".  The only notations with regard to a skin disability reflect that it was related to prescription medication.  A December 2010 VA record reflects that after the Veteran had increased his Depakote he experienced a painful acne outbreak in the facial hair area.  A February 2011 examination of his skin noted that it was warm and dry with no wounds, pressure ulcers or other skin problems.  A March 2011 VA record notes questionable acne and cystic lesions over the lower jaw.  It was noted that the Veteran had a trial of Depakote but had an acne outbreak.  

A June 2011 QTC examination report reflects that upon examination, "the skin does not show any evidence of neurologic breakdown."  

A VA record which lists medications reflects that the Veteran had been prescribed Benadryl in November 2002 but that the prescription had expired.

In sum, the Veteran has not had a current skin disability during the pendency of his claim.  In addition, assuming arguendo that he did have a current disability during the pendency of his claim, the preponderance of the evidence is against a finding that the Veteran's urticaria in 2012 is related to urticaria in 2002 or that he otherwise has a skin disability related to service.  Moreover, while the Veteran contends that his incident in service was related to allergic reactions to multiple things, to include the detergent used for his clothes, and that he had multiple episodes in service, the evidence contemporaneous to service is against such a finding as his STRs, with the exception of the 2002 record, reflect normal skin and that the Veteran denied skin problems.  The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made many years after service.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)  

The Board notes that, to the extent that any of these statements could be considered competent and credible reports of continuity or suggesting a link between a current skin condition and service or postservice symptoms, they have minimal probative value as they are contradicted by the contemporaneous medical evidence of record (and the Veteran's own contentions on his medical history reports) noting no complaints of skin problems or pathology in 1995, 1998, 2003, and 2009.  The Board finds that the Veteran's own, contemporaneous, denial of skin symptomatology is more probative/persuasive, than testimony offered in the context of a claim for compensation benefits many years later.

Furthermore, as noted above, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  However, in this instance, to the extent that the Veteran suggests he has had continuous skin problems since service, there are contemporaneous records - including the Veteran's examination reports and self-provided medical history reports, created in 1995, 1998, 2003, and 2009 - that contradict the Veteran's contention, years later, that he has experienced a continuity of symptomatology since service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  Not only may the Veteran's memory be faulty with the passage of time), but self-interest may play a role in the more recent statements.  See Pond v. West, 12 Vet. App. 24, 25 (1991).

A service connection claim requires, at a minimum, medical evidence of a current disability (i.e. during the pendency of the Veteran's claim).  The evidence of record does not support a finding that the Veteran has a current skin disability.  Congress has specifically limited entitlement for service-connected disease or injury to cases where incidents in service have resulted in disability.  The record does not reflect that the Veteran's in-service urticaria has resulted in a current disability.  Thus, the Veteran's claim for service connection for a skin disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a skin disability, to include urticaria, is denied.



REMAND

Rating Right Knee Sprain

The Veteran's right knee disability is rated as 10 percent disabling effective from September 2012 under DC 5260, which is the diagnostic code for limited flexion.  Historically, an August 2012 VA record reflects that the Veteran reported locking especially from side to side.  Upon examination, clicks with locking were noted.  It was noted that an MRI showed a radial tear of the medial meniscus.  The 2012 records reflect that possible future surgery was discussed.

A June 2013 QTC examination report reflects that the Veteran had, or has had, a meniscal condition or surgical procedure for meniscal condition.  He was noted to have a meniscal tear with frequent episodes of joint locking and frequent episodes of joint pain, but without frequent episodes of joint effusion. 

A February 2015 VA examination report reflects that the Veteran did not have, and had never had, a meniscus condition.  Moreover, no surgical procedures were noted.  As the 2015 examiner failed to note the prior noted meniscal tear, the Board finds that it is an inadequate report.

In addition, the claims file does not include VA clinical records from June 2013 to present.  Based on the 2012 records regarding a possible right knee surgery, the Board finds that VA should attempt to associate all such records with the claims file.

Rating TBI

In its August 2015 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the current level of impairment from his service-connected residuals of TBI to include involuntary muscle spasms and bilateral hand tremor.  The record does not reflect that this action has been done.  Thus, a remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).
 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA clinical records for the Veteran's right knee and his TBI, to include from June 2013 to present, and to include all records with regard to right knee surgery (which may have occurred in 2012). 

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected residuals of TBI to include involuntary muscle spasms and bilateral hand tremor. 

The examiner should furnish an opinion as to whether the Veteran has apraxia, or if his muscle spasms and hand tremors are attributable to another impairment (if so, identify the impairment).  Regardless, the examiner should comment on the functional and industrial impairment of all motor deficit caused by the service-connected TBI residuals, in terms of the following: a.) whether motor activity is normal most of the time but mildly slowed at times; b.) whether motor activity is mildly decreased or with moderate slowing; c.) whether motor activity is moderately decreased; or d.) whether motor activity is severely decreased. 

In furnishing an opinion, the examiner should consider, and comment upon as necessary, the following evidence. a.) the June 2011 VA examination report in which the examiner found the Veteran had developed involuntary muscle spasms and hand tremors, but motor function was within normal limits on neurological evaluation; however, when asked about the June 2011 examination results in terms of cognitive impairment, a VA examiner in July 2011 opined that there was motor slowing and tremors; b.) the May 2012 VA examiner's assessment that the Veteran's motor activity was normal (i.e., no apraxia found) and found no subjective symptoms of motor dysfunction related to TBI (and said tremor of the "arms" was not the result of the TBI), but elsewhere in the report identified the Veteran's hand tremors as a TBI residual that interfered with the Veteran's job; c.) May 2012 Ellis Clinic (Dr. Moore) records reflecting an assessment of mildly decreased or with moderate slowing activity due to apraxia; and d.) the Veteran's April 2015 testimony that his arm jerks across his whole body, and his hand tremors greatly affected his job as a police officer (particularly when holding his pistol and typing reports) as well as at home (e.g., when holding a glass of water and brushing his teeth). 

3.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected right knee disability.  The examiner should note if the Veteran has had meniscal surgery, the date of any such surgery, and what symptoms, if any, the Veteran has of dislocated or removed semilunar cartilage.  The examiner should consider and discuss as necessary the August 2012 VA record and June 2013 VA examination report which noted that an MRI showed a radial tear of the medial meniscus.

4.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


